PER CURIAM:
Epitomized Opinion
A truck owned by Fisher Bros, collided with Mor-mino’s truck under circumstances which made Fisher Bros, liable to respond in damages for the repair of the truck and the loss of its use. The trial court allowed $150 for damages to the truck and $250 for the loss of its use. Fisher Bros, claim the latter sum is excessive. Evidence differed as to what would have been a reasonable time in which to repair the truck and the allowance of $250 seems to have been a mere guess by the trial court. Held by Court of Appeals in reversing judgment for Mormino:
1. The amount of damages to be allowed for loss of Use of a motor truck should be determined, not by what was a reasonable time for making repairs on the truck, but by the actual time required in 'making such repairs, supported by proof that the actual time was reasonably necessary.
2. Although a trial judge called some of the witnesses and examined them himself, and sustained an objection to a question by counsel, although no objection was made by counsel for the other side, it being apparent that the trial judge was endeavoring to elicit facts so that he might render a just judgment, such conduct was not improper.